DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20180239885) in view of Kim et al. (US 2020/0137911).

Regarding claim 1, Kumar et al. disclose a display screen module, comprising:
a display screen (Figure 1A, 120/130); and
a fingerprint identification sensor (Figure 4, 404, the detection component is a fingerprint sensor because it senses fingerprints.  See paragraph [0077].),
the display screen including a front display area, a side display area, and a transition area that connects the front display area and the side display area (Figure 1A, main display area 120, side display areas 130 and paragraph [0031] explains that there can be a transition area [not illustrated in Figure 1A] referred to as a break between 120 and 130.);
the side display area covering the fingerprint identification sensor (Paragraph [0032] explains that “one or more of…side display screen 130…may include a biometric area that is configured to authenticate biometric information” i.e. the side display area can have the fingerprint identification sensor [cover the sensor].); and
the fingerprint identification sensor being configured to obtain a fingerprint image (Paragraph [0032], fingerprint),
wherein the fingerprint identification sensor does not occupy under-screen space of the front display area (As explained above, paragraph [0032] explains that “one or more of…side display screen 130…may include a biometric area that is configured to authenticate biometric information” i.e. just the side display area [one from the list] can have the fingerprint sensor and thus the sensor would not occupy under-screen space of the front display area.), and 
fingerprint unlocking is executed upon a user holding the side display area to which the fingerprint identification sensor corresponds (Paragraphs [0036]-[0037]).
Kumar et al. fail to teach the specific structure of the fingerprint sensor and thus fails to teach:
the fingerprint identification sensor including a first section, and a second section connected to the first section,
the side display area and the transition area jointly covering the fingerprint identification sensor, wherein the transition area is non-coplanar with both the front display area and the side display area.
Kim et al. disclose a display screen module comprising:
a fingerprint identification sensor including a first section, and a second section connected to the first section (Figure 10, <1003> shows a fingerprint sensor 212 that has a first second 212a and a second section 212b.),
a side area and a transition area jointly covering the fingerprint identification sensor, wherein the transition area is non-coplanar with both the front area and the side area (See the marked up Figure 10 below).

    PNG
    media_image1.png
    453
    659
    media_image1.png
    Greyscale

As shown in the marked up Figure 10 above, the fingerprint sensor 212 jointly “covers” the side area and transition area [the examiner notes that the claims do not say that the transition area needs to be able to detect the fingerprints], and that the transition area is non-coplanar with both the front area and the side area.
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Kumar et al. performs the same function as it does separately of providing a display screen module with a front display area and a side display area with fingerprint functionality, and Kim et al. performs the same function as it does separately of providing a fingerprint sensor module in a side area.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the display module with front and side display areas, where the fingerprint identification sensor includes a first section, and a second section connected to the first section, and the side display area and the transition area jointly covering the fingerprint identification sensor, wherein the transition area is non-coplanar with both the front display area and the side display area.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3, Kumar et al. and Kim et al. disclose the display screen module according to claim 1, wherein the transition area is arc-shaped and tangent to the front display area and the side display area, respectively (Kim et al.: Figure 10 shows that transition area is arc-shaped and tangent to the front display area and the side display area, respectively [in the combination].).

Regarding claim 5, Kumar et al. and Kim et al. disclose the display screen module according to claim 1, wherein the fingerprint identification sensor comprises an optical fingerprint sensor, an ultrasonic fingerprint sensor or a capacitive fingerprint sensor (Paragraph [0069], capacitive change, i.e. capacitive fingerprint sensor).

Regarding claim 20, please refer to the rejection of claim 1, and furthermore Kumar et al. and Kim et al. also disclose wherein the fingerprint identification method comprises:
acquiring a fingerprint image of a finger in contact with the side display area and the transition area (Kumar et al.: Paragraph [0053], where user’s finger can contact both the side and transition area and the side fingerprint sensor will detect the fingerprint.); and
comparing the fingerprint image with a predetermined fingerprint image to determine whether there is a match (Kumar et al.: Paragraph [0077].).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20180239885) in view of Kim et al. (US 2020/0137911) and further in view of Jones et al. (US 2017/0220844).

Regarding claim 6, Kumar et al. and Kim et al. disclose the display screen module according to claim 1.
Kumar et al. and Kim et al. fail to teach wherein the fingerprint identification unit includes an optical fingerprint sensor, the display screen module includes a filter layer for filtering impurity light, the filter layer is disposed between the display screen and the fingerprint identification unit and covers the fingerprint identification unit.
Jones et al. disclose wherein a fingerprint identification sensor includes an optical fingerprint sensor (Figure 4, 430), a display screen module includes a filter layer for filtering impurity light (Figure 4, display screen 410 includes 402. See paragraphs [0048] and [0053]), the filter layer is disposed between the display screen and the fingerprint identification sensor and covers the fingerprint identification sensor (Figure 4).
Thus, Kumar et al. and Kim et al. contained a device which differed from the claimed device by the substitution of the fingerprint identification sensor and the display screen.
Jones et al. teaches the substituted fingerprint identification sensor including an optical fingerprint sensor and the display screen comprising a filter layer, and the function was known in the art to provide detection of fingerprints.
Kumar et al. and Kim et al.’s fingerprint identification sensor and the display screen could have been substituted with the fingerprint identification sensor including an optical fingerprint sensor and the display screen comprising a filter layer of Jones et al., and the results would have been predictable and resulted in the detection of fingerprints within the device.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20180239885) in view of Kim et al. (US 2020/0137911) and further in view of Jones et al. (US 2017/0220844) and Arai et al. (US 2010/0067757).

Regarding claim 7, Kumar et al., Kim et al. and Jones et al. disclose the display screen module according to claim 6.
Kumar et al., Kim et al. and Jones et al. fail to teach wherein the filter layer is disposed on the fingerprint identification sensor in at least one of the following processes: coating and vapor-depositing.
Arai et al. disclose wherein a filter layer is disposed on a fingerprint identification sensor in at least one of the following processes: coating and vapor-depositing (Paragraph [0131], the filter layer is formed by vapor-depositing.  See Figure 3, 21 is on image sensor 10.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Kumar et al., Kim et al. and Jones et al. performs the same function as it does separately of providing a filter layer, and Arai et al. performs the same function as it does separately of disposing a filter layer by vapor-deposition.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in disposing the optical filter layer by vapor-deposition.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20180239885) in view of Kim et al. (US 2020/0137911) and further in view of Jones et al. (US 2017/0220844), Arai et al. (US 2010/0067757) and Lee et al. (US 2018/0210600).

Regarding claim 8, Kumar et al., Kim et al., Jones et al. and Arai et al. disclose the display screen module according to claim 7.
Kumar et al., Kim et al., Jones et al. and Arai et al. fail to teach wherein the display screen module includes an optical clear adhesive, and the filter layer is adhered to the display screen through the optical clear adhesive.
Lee et al. disclose wherein a display screen module includes an optical clear adhesive (Lee et al.: Paragraph [0065]), and a layer is adhered to the display screen through the optical clear adhesive (Lee et al.: Paragraph [0065], according to the paragraph the adhesive will be between elements and thus between layers and the display screen.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the adhesive teachings of Lee et al. in the display screen module taught by the combination of Kumar et al., Kim et al., Jones et al. and Arai et al. such that the filter layer is adhered to the display screen through the optical clear adhesive.  The motivation to combine would have been in order to securely fasten the elements in the device together thus creating a more structurally stable display module.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20180239885) in view of Kim et al. (US 2020/0137911) and further in view of Lee et al. (US 2018/0210600).

Regarding claim 9, Kumar et al. and Kim et al. disclose the display screen module according to claim 1.
Kumar et al. and Kim et al. fail to teach wherein the display screen module includes a connecting adhesive, the connecting adhesive includes a first adhesive surface and a second adhesive surface, and the fingerprint identification sensor is adhered to the first adhesive surface and is located between the connecting adhesive and the display screen.
Lee et al. disclose wherein a display screen module includes a connecting adhesive (Lee et al.: Paragraph [0065]), the connecting adhesive includes a first adhesive surface and a second adhesive surface, and a fingerprint identification sensor is adhered to the first adhesive surface and is located between the connecting adhesive and a display screen (Lee et al.: Paragraph [0065], according to the paragraph the adhesive will be between elements and thus between 120 and 110.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the adhesive teachings of Lee et al. in the display screen module taught by the combination of Kumar et al. and Kim et al..  The motivation to combine would have been in order to securely fasten the elements in the device together thus creating a more structurally stable display module.

Claims 11-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20180239885) in view of Kim et al. (US 2020/0137911) and further in view of He et al. (US 2018/0260602).

Regarding claim 11, Kumar et al. and Kim et al. disclose a terminal device comprising the display screen module according to claim 1 (Kumar et al.: Figure 1A).
Kumar et al. and Kim et al. fail to explicitly teach:
a main body; 
the display screen at least partially surrounding the main body; and 
the fingerprint identification sensor being located between the display screen and the main body.
He et al. disclose a terminal device comprising:
a main body (Figures 3D and 3E, device housing); 
the display screen at least partially surrounding the main body (Figures 3D and 3E, TP+LCD at least partially surrounds the main body [housing]); and 
the fingerprint identification sensor being located between the display screen and the main body (Figures 3D and 3E, optical sensor is under TP+LCD and above device housing thus its between.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the main body teachings of He et al. in the terminal device taught by the combination of Kumar et al. and Kim et al. such that the display screen would at least partially surrounding the main body and the fingerprint identification sensor would be located between the display screen and the main body.  The motivation to combine would have been in order to have both a main display zone and a peripheral display zone as either a collective single display area or two separate display areas that provides versatile applications for displaying operations and for user interface operations (See paragraph [0052] of He et al.).

Regarding claim 12, this claim is rejected under the same rationale as claim 2.

Regarding claim 13, this claim is rejected under the same rationale as claim 3.

Regarding claim 15, this claim is rejected under the same rationale as claim 5.

Regarding claim 19, this claim is rejected under the same rationale as claim 9.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20180239885) in view of Kim et al. (US 2020/0137911) and further in view of He et al. (US 2018/0260602), Jones et al. (US 2017/0220844), and Arai et al. (US 2010/0067757).

Regarding claim 16, this claim is rejected under the same rationale as claims 6-7.

Claims 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20180239885) in view of Kim et al. (US 2020/0137911) and further in view of He et al. (US 2018/0260602), Jones et al. (US 2017/0220844), and Arai et al. (US 2010/0067757) and Lee et al. (US 2018/0210600).

Regarding claim 17, this claim is rejected under the same rationale as claim 8.

Regarding claim 18, Lee et al., Hong et al., He et al., Jones et al., Arai et al. and Lee et al. disclose terminal device according to claim 17, wherein 
the fingerprint identification sensor does not occupy under-screen space of the front display area (As explained above, paragraph [0032] explains that “one or more of…side display screen 130…may include a biometric area that is configured to authenticate biometric information” i.e. just the side display area [one from the list] can have the fingerprint sensor and thus the sensor would not occupy under-screen space of the front display area.); and the terminal device is configured to unlock upon a user directly holding the side display area to which the fingerprint identification unit corresponds (Paragraphs [0036]-[0037]).

Allowable Subject Matter

Claims 4, 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter is that claim 4 recites “wherein the fingerprint identification sensor is flexible; and the first section extends along a straight line, and the side display area covers the first section; and the second section extends along a curve, and the transition area covers the second section: which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 10 and 14 are objected to for the same reasons as claim 4.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
22 June 2022